DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made in the receipt of the amendment filed August 11, 2022.  The amendment has been approved for entry.
Allowable Subject Matter
Claims 1-4 and 6 are allowed.
The following is an examiner’s statement of reasons for allowance: With regards to claim 1, the prior art of record fails to anticipate or render obvious an axle valve module comprising a relay valve, changeover valve and shut-off valve, wherein no bypass pressure line is provided from the relay valve such that the control pressure present at the control pressure input is selectively locked in by the shut-off valve; and the changeover valve is configured as a cyclically controllable 3/2-way magnetic switching valve with a non-actuated state and an actuated state, the changeover valve is biased toward the non-actuated state.  Bensch et al. teach a changeover valve as solenoid operated bistable valve, the replacement of which alters the operation of the brake system.  With regards to claim 3, the prior art of record fails to anticipate or render obvious an axle valve module comprising a relay valve, changeover valve and shut-off valve, wherein the shut-off valve is configured as a cyclically controllable 3/2-way magnetic switching valve with two compressed air inputs and one compressed air output, in which the first compressed air input and the compressed air output, each of which is connected to a portion of the control pressure line of the relay valve, are connected together in a non-actuated state and blocked against each other in an actuated state, and the second compressed air input is permanently blocked.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
August 17, 2022
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657